Citation Nr: 1043082	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  03-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disability based on an application 
submitted in May 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating action dated 
November 1994, the RO denied the Veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability.  An appeal was initiated from that 
determination, and the matter came before the Board in August 
1998, at which time it was remanded for additional development of 
the record.  Based on the receipt of additional evidence, the RO, 
by rating decision dated August 2002, granted a total rating, 
effective August 15, 2000.  The Veteran filed a timely notice of 
disagreement with the effective date of the award.  In October 
2005, the Board remanded the claim to ensure due process.  By 
decision dated September 2006, the Board denied the Veteran's 
claim for a total rating prior to August 15, 2000.  He appealed 
this determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated November 2007, 
granted a Joint Motion for Remand.  In May 2008, the Board again 
denied the claim.  In a February 1, 2010, decision, the Court set 
aside the Board's May 2008 determination.  The case is again 
before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While further delay is regrettable, the Board notes that 
additional development is necessary with respect to the claim.

The RO determined that a total rating was warranted effective 
August 15, 2000.  The Board notes the Veteran submitted a claim 
for a total rating in May 1994 and continuously appealed the 
initial denial.  Thus, the issue in this case is whether a total 
rating is warranted for any period prior to August 15, 2000.

In a statement dated September 1994, a private physician related 
that he reviewed documents sent to him.  It was noted the Veteran 
had many long-standing medical problems, specifically noting 
uncontrolled hypertension, gout, severe degenerative disc disease 
and severe osteoarthritis.  He commented it was highly unlikely 
that reasonable accommodations would make any difference in the 
Veteran's work status or job description.  Therefore, he 
recommended approval of the Veteran's disability retirement.

In May 1995, it was reported the Veteran had retired due to 
disability, and his benefits began in November 1994.

The Board notes the Veteran was examined by the VA in 1996 and 
again in 1997.  Private medical records dated in 1998 and 1999 
are also of record.  

In a letter dated August 1999, the VA's office of Vocational 
Rehabilitation and Counseling wrote to the Veteran and advised 
him that it was being proposed to deny his participation in the 
program.  It was determined that based upon his disabilities, it 
was not reasonably feasible for him to benefit from the program.  
The Board observes that the vocational rehabilitation folder has 
not been associated with the claims folder.  Such should be 
obtained, as the documents contained therein may provide 
additional insight into the Veteran's functioning during the 
relevant time-period under consideration.

In its February 2010 decision, the Court commented that "the 
Board should have considered whether a medical examination or 
opinion might be helpful in determining whether [the Veteran's] 
service-connected disabilities rendered him unemployable."  The 
Board points out that a current examination would have no 
relevance in determining whether a total rating is appropriate 
prior to August 15, 2000.  In addition, it is within the purview 
of the Board to make a determination as to whether the severity 
of the Veteran's service-connected disabilities renders him 
unemployable.  Thus, there is no basis for ordering another VA 
examination or requesting an opinion regarding the Veteran's 
employability and such will not be included in the instructions 
below.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
vocational rehabilitation and counseling 
folder.

2.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case, which 
addresses all evidence between 1994 and 
August 2000, and be provided an opportunity 
to respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

